         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ROBERT JOHNSON,

                      Petitioner,               Case No. 1:20-cv-00489-REB

 vs.                                            INITIAL REVIEW ORDER

 WARDEN CHRISTENSEN,

                      Respondent.




       Petitioner Robert Johnson filed a Petition for Writ of Habeas Corpus challenging

his state court convictions and sentences. (Dkt. 1.) The Court now reviews the Petition to

determine whether the claims are subject to summary dismissal pursuant to 28 U.S.C. §

2243 or Rule 4 of the Rules Governing § 2254 Cases.

                                REVIEW OF PETITION


   1. Standard of Law

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section



INITIAL REVIEW ORDER - 1
         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 2 of 11




2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id. If it is not clear that the Petition is subject to summary dismissal, the

Court may order the Respondent “to file an answer, motion, or other response.” Rule 4

of the Rules Governing §2254 Cases.


   2. Background

       In a criminal action in the Fifth Judicial District Court of Idaho in Gooding

County, Petitioner was charged with and pleaded guilty to two counts of first degree

murder. On or about October 21, 1994, the state district court entered judgment,

sentencing Petitioner to two fixed life terms of incarceration.

       Petitioner pursued three state post-conviction actions, described by the Idaho

Court of Appeals as follows:

                      [Petitioner] filed a petition for post-conviction relief
              asserting ineffective assistance of defense counsel; this Court
              affirmed the summary dismissal of that petition in Johnson v.
              State, Docket No. 23177, 131 Idaho 135, 953 P.2d 219
              (Ct.App. July 10, 1997) (unpublished). More than a decade
              later, Johnson filed his first successive petition for post-
              conviction relief.... The district court determined that the
              claims were not filed within a reasonable time and determined
              that Johnson did not submit admissible evidence to support
              the claims. On appeal, this Court affirmed because the claims
              were not filed within a reasonable time, although we did not
              address the other ground for dismissal. Johnson v. State,
              Docket No. 37378, 2011 WL 11056697 (Ct.App. Aug. 8,
              2011) (unpublished).

                     Within a month of the appeal in his first successive
              petition being remitted, Johnson filed his second successive



INITIAL REVIEW ORDER - 2
        Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 3 of 11




             petition for post-conviction relief and moved for the
             appointment of counsel.

Johnson v. State, 158 Idaho 852, 853–54, 353 P.3d 1086, 1087–88 (Ct. App. 2015). The

second successive petition appeal was unsuccessful.

      Next, Petitioner filed a “motion to correct an illegal sentence” in the state district

court. The court denied the motion, and Petitioner filed an appeal. The Idaho Court of

Appeals reviewed and decided his case as follows:

                    In 2020, Johnson filed an Idaho Criminal Rule 35
             motion to correct an illegal sentence, contending that his
             sentencing contained errors that rose to the level of a due
             process violation that deprived the district court of subject
             matter jurisdiction. The district court denied Johnson's Rule
             35 motion and held that the motion was based on factual
             claims outside the face of the record and that it lacked
             jurisdiction to address Johnson's claims of illegalities in his
             sentencing.
             * * *
                     In State v. Clements, 148 Idaho 82, 86, 218 P.3d 1143,
             1147 (2009), the Idaho Supreme Court held that the term
             “illegal sentence” under Rule 35 is narrowly interpreted as a
             sentence that is illegal from the face of the record, i.e., does
             not involve significant questions of fact or require an
             evidentiary hearing. Rule 35 is a “narrow rule,” and because
             an illegal sentence may be corrected at any time, the authority
             conferred by Rule 35 should be limited to uphold the finality
             of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d
             397, 400 (2007). Rule 35 is not a vehicle designed to
             reexamine the facts underlying the case to determine whether
             a sentence is illegal; rather, the rule only applies to a narrow
             category of cases in which the sentence imposes a penalty
             that is simply not authorized by law or where new evidence
             tends to show that the original sentence is excessive.
             Clements, 148 Idaho at 86, 218 P.3d at 1147.
                   The district court properly denied Johnson's motion.
             Accordingly, we conclude no abuse of discretion has been



INITIAL REVIEW ORDER - 3
         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 4 of 11




              shown and the district court's order denying Johnson's Rule
              35 motion is affirmed.
State v. Johnson, No. 47873, 2020 WL 5054869, at *1 (Idaho Ct. App. Aug. 27, 2020).

       Petitioner’s federal Petition for Writ of Habeas Corpus was filed on October 15,

2020 (mailbox rule).


   3. Review of Claims

       Petitioner raises two claims in his federal Petition: that he is serving an illegal

sentence that is contrary to due process and equal protection protections; and that the

failure to afford him a neuropsychological examination in his criminal defense violated

his due process and equal protection rights. He brings his claims under the Fifth, Sixth,

and Fourteenth Amendments.

       A threshold issue in his case is whether Petitioner filed his federal Petition in a

timely manner, because—once the one-year federal statute of limitations has run—a

petitioner cannot resurrect or restart that time period simply by filing a new state court

action. Preliminarily, it looks as though his federal statute of limitations began in 1997,

after the statutory tolling period ended upon completion of his first post-conviction

appeal, and that it expired one year later, in 1998. The Court will permit Petitioner to

procced to the next step in litigation, which is to show either that his claims were timely

or that he meets one of the equitable exceptions under which the Court could review the

merits of his claims. The Court also will provide Respondent an opportunity to respond

and submit relevant portions of the state court record before deciding whether Petitioner

will be able to proceed on the merits of his claims.



INITIAL REVIEW ORDER - 4
          Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 5 of 11




    4. Statute of Limitations Standard of Law

        The Court provides the following standards of law for Petitioner’s review in

preparing his response to this Order.

        The Antiterrorism and Effective Death Penalty Act (AEDPA) requires a petitioner

to seek federal habeas corpus relief within one year from several triggering dates

specified in 28 U.S.C. § 2244(d)(1)(A)-(D). Which trigger is applicable depends on the

nature and timing of the petitioner’s claims. The first trigger, § 2244(d)(1) provides a

means of calculating the limitations start date for the “application” as a whole, §

2244(d)(1)(A) (date of final judgment). The remaining three triggers require claim-by-

claim consideration, § 2244(d)(1)(B) (governmental interference); § 2244(d)(1)(C) (new

right made retroactive); § 2244(d)(1)(D) (new factual predicate). See Mardesich v. Cate,

668 F.3d 1164 (9th Cir. 2012), relying in part on dicta in Pace v. DiGuglielmo, 544 U.S.

408, 416 n.6 (2005)).

        In all instances, one year means 366 days, for example, from January 1, 2000, to

January 1, 2001. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (applying

Federal Rule of Civil Procedure 6(a) to AEDPA).

        The most common trigger is the first one, “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking such

review.”1 28 U.S.C. § 2244(d)(1)(A). That date can be calculated as follows.




1
         Several other triggering events for the statute of limitations exist—but are less common—and are
set forth in subsections 2244(d)(1)(B)-(D).



INITIAL REVIEW ORDER - 5
         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 6 of 11




     Action Taken                                                      Finality Occurs
     No appeal is filed after state district court order or judgment   42 days later, see
                                                                       Idaho Appellate
                                                                       Rule 14

     Appeal is filed and Idaho Court of Appeals issues a               21 days later, see
     decision, but no petition for review is filed with the Idaho      Idaho Appellate
     Supreme Court                                                     Rule 118

     Appeal is filed and Idaho Supreme Court issues a decision         90 days later, see
     or denies a petition for review of an Idaho Court of Appeals      United States
     decision, and Petitioner does not file a petition for writ of     Supreme Court
     certiorari with the United States Supreme Court                   Rule 13

     After Idaho Supreme Court issues a decision or denies a           Date of denial
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, and the
     petition is denied

     After Idaho Supreme Court issues a decision or denies a           Date of decision
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, the petition is
     granted, and the United States Supreme Court issues a
     decision

       In each instance above, “finality” is measured from entry of the final judgment or

order, not from a remittitur or mandate, which are mere formalities. Gonzales v. Thaler,

132 S.Ct. 641, 653 (2012); Clay v. United States, 537 U.S. 522, 529 (2003); Wixom v.

Washington, 264 F.3d 894, 898 n.4 (9th Cir. 2001).

       AEDPA also contains a tolling provision that stops or suspends the one-year

limitations period from running during the time in “which a properly filed application for

State postconviction or other collateral review . . . is pending.” 28 U.S.C. § 2244(d)(2).

Because this particular statutory provision applies only to “pending” actions, the

additional 21-, 42- and 90-day time periods associated with the calculation of finality



INITIAL REVIEW ORDER - 6
          Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 7 of 11




after direct appeal are not applied to extend the tolling periods for post-conviction

actions. However, unlike direct appeal “finality,” the term “pending” does extend through

the date of the remittitur.2

        The federal statute is not tolled between the date the direct appeal is “final” and

the filing of a proper post-conviction application, or between post-conviction finality and

any successive collateral review petition. Id. Each time statutory tolling ends, the statute

of limitations does not restart at one year, but begins running at the place where it

stopped before the post-conviction action was filed.

         Once a federal statute of limitations has expired, it cannot be reinstated or

resurrected by a later-filed state court action. See Ferguson v. Palmateer, 321 F.3d 820,

822 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of the limitations

period that has ended before the state petition was filed”).


                  A. Equitable Tolling

        If a petition is deemed untimely, a federal court can hear the claims if the

petitioner can establish that “equitable tolling” should be applied. In Pace v.

DiGuglielmo, the Supreme Court clarified that, “[g]enerally, a litigant seeking equitable

tolling bears the burden of establishing two elements: (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstances stood in his way.” 544




2
         See Lawrence v. Florida, 549 U.S. 327, 337 (2007). “Pending” is determined according to each
particular state’s law. In Idaho, an appellate case remains pending until a remittitur is issued. See Cochran
v. State, 133 Idaho 205, 206, 984 P.2d 128, 129 (Idaho Ct. App. 1999).



INITIAL REVIEW ORDER - 7
         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 8 of 11




U.S. 408, 418 (2005). In addition, there must be a causal link between the lateness and

the extraordinary circumstances. See Bryant v. Schriro, 499 F.3d 1056, 1061 (9th Cir.

2007) (holding that a petitioner must show that his untimeliness was caused by an

external impediment and not by his own lack of diligence). The petitioner bears the

burden of bringing forward facts to establish a basis for equitable tolling. United States v.

Marolf, 173 F.3d 1213, 1318, n. 3 (9th Cir. 1999).

       Ignorance of the law without more, is not grounds for equitable tolling. Rasberry

v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (a petitioner’s “inability correctly to

calculate the limitations period” and “lack of legal sophistication” are not “extraordinary

circumstance[s] warranting equitable tolling”)).


                B. Actual Innocence

       The United States Supreme Court has determined that there is an “actual

innocence” exception to the AEDPA statute of limitations, and that the exception applies

where a petitioner meets the rigorous actual innocence standard of Schlup v. Delo, 513

U.S. 298 (1995). McQuiggin v. Perkins, 569 U.S. 383 (2013). “‘Actual innocence means

factual innocence, and not mere legal insufficiency.’” Marrero v. Ives, 682 F.3d 1190

(9th Cir. 2012) (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)).

       To make a showing of actual innocence under Schlup, a petitioner must present

new evidence showing that “‘it is more likely than not that no reasonable juror would

have convicted [the petitioner].’” Perkins, 569 U.S. at 399 (quoting Schlup, 513 U.S. at




INITIAL REVIEW ORDER - 8
         Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 9 of 11




329). This exception is to be applied only in the “extraordinary” or “extremely rare” case.

House v. Bell, 547 U.S. 518, 538 (2006); Schlup, 513 U.S. at 320-21.

                                         ORDER

       IT IS ORDERED:

       1. The Clerk of Court shall serve (via ECF) a copy of the Petition (Dkt. 1), with

          exhibits, together with a copy of this Order, on L. LaMont Anderson, on behalf

          of Respondent, at Mr. Anderson’s registered ECF address.

       2. Within 42 days after entry of this Order, Petitioner shall file a response to this

          Order showing cause why his Petition should not be dismissed for failure to

          meet the statute of limitations.

       3. Within 42 days after Petitioner files his response, Respondent shall file a reply.

       4. Petitioner may, but is not required to, file a sur-reply within 14 days after the

          reply is filed.

       5. Respondent shall file with the reply a copy of all portions of the state court

          record previously transcribed that are relevant to a determination of the statute

          of limitations issue. Any presentence investigation reports or evaluations shall

          be filed under seal. The lodging of the remainder of the state court record, to

          the extent that it is lodged in paper format, is exempt from the redaction

          requirements, as provided in District of Idaho Local Civil Rule 5.5(c).

       6. No party shall file supplemental responses, replies, affidavits or other

          documents not expressly authorized by the Local Rules without first obtaining

          leave of Court.


INITIAL REVIEW ORDER - 9
      Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 10 of 11




     7. No discovery shall be undertaken in this matter unless a party obtains prior

        leave of Court, pursuant to Rule 6 of the Rules Governing Section 2254 Cases.

     8. The parties may, but need not, file the following in this matter: (1) notices of

        non-objections to motions to which they do not object; (2) responses to

        motions for appointment of counsel; (3) responses to motions that are

        meritless, frivolous, or filed in contravention of this Order; or (4) notices of

        intent not to file a reply. If additional briefing is required on any issue, the

        Court will order it.

     9. Each party shall ensure that all documents filed with the Court are

        simultaneously served via the ECF system or by first-class mail upon the

        opposing party (through counsel if the party has counsel), pursuant to Federal

        Rule of Civil Procedure 5. Each party shall sign and attach a proper mailing

        certificate to each document filed with the court, showing the manner of

        service, date of service, address of service, and name of the person upon whom

        service was made, or as specified by the applicable ECF rules. The Court will

        not consider ex parte requests unless a motion may be heard ex parte according

        to the rules and the motion is clearly identified as requesting an ex parte order,

        pursuant to Local Rule 7.2. (“Ex parte” means that a party has provided a

        document to the court, but that the party did not provide a copy of the

        document to the other party to the litigation.)

     10. All Court filings requesting relief or requesting that the Court make a ruling or

        take an action of any kind must be in the form of a pleading or motion, with an


INITIAL REVIEW ORDER - 10
      Case 1:20-cv-00489-REB Document 8 Filed 02/02/21 Page 11 of 11




        appropriate caption designating the name of the pleading or motion, served on

        all parties to the litigation, pursuant to Federal Rules of Civil Procedure 7, 10

        and 11, and Local Rules 5.2 and 7.1. The Court will not consider requests

        made in the form of letters.

     11. Petitioner shall at all times keep the Court and Respondent advised of any

        changes in address.

     12. If Petitioner’s custodian changes at any point during this litigation, counsel for

        Respondent shall file a Notice of Substitution of Respondent within 30 days of

        such change, identifying the person who is substituted as Respondent. See Fed.

        R. Civ. P. 25(d); Rule 2(a) of the Rules Governing Section 2254 Cases.


                                                DATED: February 2, 2021




                                                Honorable Ronald E. Bush
                                                Chief U. S. Magistrate Judge




INITIAL REVIEW ORDER - 11
